640 So. 2d 1198 (1994)
Atlas ALLEN, Appellant,
v.
STATE of Florida, Appellee.
No. 94-0061.
District Court of Appeal of Florida, Fourth District.
August 3, 1994.
Richard L. Jorandby, Public Defender, and Susan D. Cline, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Joan Fowler, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
AFFIRMED. The trial court's written orders of probation and community control require that appellant "submit to a urinalysis, breathalyzer, or blood test, at any time, ... if requested by your Officer... ." The trial court did not include breathalyzer or blood tests in its oral pronouncement of the conditions of probation. Therefore, we remand this cause with instructions for the trial court to correct its written orders to conform with its oral pronouncement of sentence.
AFFIRMED, but REMANDED.
DELL, C.J., and GUNTHER and FARMER, JJ., concur.